1                                                                JS-6
2
3                                                               12/26/2019

4
5
6
7
8                      UNITED STATES DISTRICT COURT
9                     CENTRAL DISTRICT OF CALIFORNIA
10
11
     CARMEN JOHN PERRI, an                 Case No.: 2:19-cv-08488-FMO-DFM
12   individual,
13
     Plaintiff,                             ORDER DISMISSAL WITH
14                                          PREJUDICE
15   v.

16   NEW PEKING CERRITOS INC., a
17   California corporation; CERRITOS
     VILLAGE, LLC, a California
18   limited liability company; and DOES
19   1-10, inclusive,

20   Defendants.
21
22
23
24
25
26
27
28
                                     ORDER
                            DISMISSAL WITH PREJUDICE
1          After consideration of the Joint Stipulation for Dismissal of the entire action
2    with Prejudice filed by Plaintiff Carmen John Perri (“Plaintiff”) and New Peking
3    Cerritos Inc. and Cerritos Village, LLC (“Defendants”), the Court hereby enters a
4    dismissal with prejudice of Plaintiff’s Complaint in the above-entitled action, in its
5    entirety. Each party shall bear his or its own costs and attorneys’ fees.
6          IT IS SO ORDERED.
7
     DATED: December 26, 2019
8
                                             /s/
9
                                      FERNANDO M. OLGUIN
10                                    UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          1
                                        ORDER
                               DISMISSAL WITH PREJUDICE
